Citation Nr: 1332709	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for low back disability. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 2005 to October 2011. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for a low back disability and PTSD.  
	
The Veteran's claim on appeal was initially characterized as a claim of service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) held that a claim is not limited to the diagnosis identified by the Veteran.   Clemons v. Shinseki, 23 Vet. App. 1 (2009).  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  There is evidence that the Veteran has instead been diagnosed as having an anxiety disorder.  As such, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include anxiety disorder and PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a hearing in connection with his claims on appeal.  In the Veteran's form 9 letter submitted in February 2013, the Veteran perfected his appeal as to all the issues listed on the SOC.  In the section for hearings on the form 9, the Veteran checked the box corresponding to "I DO NOT WANT A BVA HEARING" but hand wrote "at this time" after the selection.  Subsequently in April 2013, the Veteran submitted a statement in support of the claim in response to the notice of docketing of his appeal; the Veteran stated that he wanted a "hearing (teleconference) before the BVA."  This request was clearly made within the 90-day period following the April 2013 notice that the appeal had been certified to the Board.

The Veteran is entitled to a hearing before the Board as a matter of right. 38 C.F.R. § 20.700(a) (2013).  As the Veteran has requested a hearing, his claims file must be returned to the RO on remand. 38 C.F.R. §§ 19.9, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a teleconference hearing at the RO, for the matters on appeal, before a Veterans Law Judge at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  The notification must also inform the Veteran that any further extension of time for appearance at a hearing will be granted only for good cause and that he must inform VA, in writing, of that cause. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



